Case 1:15-cv-02739-LAP Document 199-1 Filed 11/13/20 Page 1 of 16




                       Exhibit 1
       Case 1:15-cv-02739-LAP Document 199-1 Filed 11/13/20 Page 2 of 16




                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


------------------------------- x
PETERSEN ENERGÍA INVERSORA,          :
S.A.U. and PETERSEN ENERGÍA, S.A.U., :
                                     :               Case No.: 1:15-CV-02739 (LAP)
                  Plaintiffs,        :
                                     :
                                     :
                  v.                 :
                                     :
ARGENTINE REPUBLIC and YPF S.A., :
                                     :
                  Defendants.
------------------------------- x
                       DEFENDANTS’ FIRST REQUEST
             FOR THE PRODUCTION OF DOCUMENTS TO PLAINTIFFS


              Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the

Scheduling Order entered on July 20, 2020 in the above-captioned action, defendants the Argentine

Republic (the “Republic” or “Argentina”) and YPF, S.A. (“YPF,” and together with the Republic,

the “Defendants”) by and through their undersigned counsel, hereby request that Petersen Energía

Inversora, S.A.U. and Petersen Energía, S.A.U. (“Plaintiffs”), by and through their counsel,

produce and make available for inspection and copying within thirty (30) days, at the offices of

Sullivan & Cromwell, LLP, 125 Broad Street, New York, NY 10004, the documents specified

below. Defendants reserve the right to deliver and serve additional requests for production of

documents.

                                        DEFINITIONS

              The following definitions shall apply to the Defendants’ requests regardless of

capitalization. Pursuant to Southern District of New York Local Civil Rule 26.3, the Uniform

Definitions in Discovery Requests are incorporated herein by reference. In the event of any
        Case 1:15-cv-02739-LAP Document 199-1 Filed 11/13/20 Page 3 of 16




ambiguity in one or more of the following definitions, common usage and reference to any cited

rules, statutes, or regulations should be used to provide the broadest interpretation of the terms in

question.

        1.     The term “Action” refers to the above-titled action, captioned Petersen Energía

Inversora, S.A.U. and Petersen Energía, S.A.U. v. Argentine Republic and YPF S.A., No. 15-cv-

02739 (LAP).

        2.     The term “Argentine National Securities Commission” means the Comisión

Nacional de Valores de la República Argentina.

        3.     The term “Complaint” or “Compl.” means the Complaint filed by Plaintiffs on

April 8, 2015, in the United States District Court for the Southern District of New York, with civil

docket number 15-cv-02739 (LAP).

        4.     The terms “Document,” “Communication,” “Concerning” and “Person” have the

meanings set forth in Local Civil Rule 26.3.

        5.     The term “Defendants” refers to the Argentine Republic and YPF S.A.

        6.     “Eskenazi Family” means Enrique Eskenazi, Sebastián Eskenazi, Matías Eskenazi

Storey, and Ezequiel Eskenazi Storey.

        7.     The term “Expropriation of YPF” refers to Argentina’s expropriation of 51% of

YPF’s Class D shares pursuant to Law 21,499 and Law 26,741.

        8.     “Intervenor” means the individual referred to by the same name in Petersen Compl.

¶ 35.

        9.     The term “Intervention of YPF” refers to Argentina’s exercise of control of YPF

pursuant to Emergency Decrees 530/12, 532/12 and 732/12.

        10.    “IPO” means the initial public offering of YPF shares on June 29, 1993.



                                                 2
        Case 1:15-cv-02739-LAP Document 199-1 Filed 11/13/20 Page 4 of 16




        11.     The term “Local Civil Rules” means the Local Civil Rules of the United States

District Courts for the Southern and Eastern Districts of New York.

        12.     The terms “Plaintiffs,” “You,” and “Your” refer to, collectively and individually,

Plaintiffs Petersen Energía Inversora, S.A.U. and Petersen Energía, S.A.U. (collectively

“Petersen”), and each of their predecessors, successors, divisions, subsidiaries and affiliates; each

other person directly or indirectly, wholly or in part, owned or controlled by them; each partnership

or joint venture to which any of them is a party; all present and former directors, officers,

employees, agents, consultants or other persons acting on their behalf, including their Spanish

bankruptcy receiver (currently, Armando Betancor Álamo), Prospect Investments LLC, Burford

Capital LLC and Petersen’s current and former principals, including without limitation Enrique

Eskenazi, Sebastián Eskenazi, Matías Eskenazi Storey, and Ezequiel Eskenazi Storey.

        13.     “Repsol” means Repsol, S.A., formerly known as Repsol YPF, S.A., a Spanish

energy company that was once the majority shareholder of YPF, S.A. and any of its officers,

directors, employees, partners, parents, subsidiaries, affiliates, divisions, predecessors, successors,

representatives, agents, attorneys, assigns, and any other entities or individuals acting or purporting

to act on its behalf or at its direction.

        14.     “SEC” refers to the United States Securities and Exchange Commission.

        15.     “Shareholders’ Agreement” means the agreement dated February 21, 2008 referred

to in Petersen Compl. ¶ 30.

        16.     “Vaca Muerta” means the shale oil and gas fields discovered by YPF in 2011 and

located in the Neuquén Basin in northern Patagonia, Argentina.

        17.     “YPF” means, YPF, S.A. and any of its officers, directors, employees, partners,

parents, subsidiaries, affiliates, divisions, predecessors, successors, representatives, agents,



                                                  3
        Case 1:15-cv-02739-LAP Document 199-1 Filed 11/13/20 Page 5 of 16




attorneys, assigns, and any other entities or individuals acting or purporting to act on its behalf or

at its direction.

        18.         “YPF Bylaws” or “Bylaws” means the operative version at any point in time of the

bylaws of YPF on file with the Argentine National Securities Commission and SEC (duly

registered with the Superintendency of Legal Entities in charge of the Public Registry of

Commerce).

        19.         The terms “YPF shares,” “shares of YPF,” or “shares in YPF” refer to any equity,

debt, option, derivative or similar interest in YPF, including, without limitation, American

depository shares, American depository receipts, common stock, preferred stock, bills, bonds,

notes, paper, warrants, convertibles, options, calls, puts, swaps, credit default swaps, and

derivatives and also includes, without limitation, any and all instruments encompassed within the

definition of the term “security” under the Securities Exchange Act of 1934, 15 U.S.C.

§ 78c(a)(10), whether traded, sold or acquired on a public market (including any international or

domestic stock exchange), by private agreement or otherwise.

        20.         “YPF Prospectus” means the U.S. prospectus dated June 28, 1993 that was filed

with the SEC in connection with YPF’s initial public offering of Class D shares on June 29, 1993.

        21.         To bring within the scope of these requests all documents that might otherwise be

construed to be outside their scope, the following rules of construction apply: (a) the word

“including” shall be read to mean “including without limitation”; (b) the present tense shall be

construed to include the past tense and vice versa; (c) references to employees, officers, principals,

directors or agents shall include both current and former employees, officers, principals, directors

and agents; (d) the terms “and” and “or,” and “all,” “any,” and “each,” shall be construed in




                                                    4
       Case 1:15-cv-02739-LAP Document 199-1 Filed 11/13/20 Page 6 of 16




accordance with Local Civil Rule 26.3; and (e) in accordance with Local Civil Rule 26.3, the use

of the singular form of any word includes the plural and vice versa.

                                         INSTRUCTIONS

        1.      These requests are deemed to be continuing in accordance with Federal Rule of

Civil Procedure 26(e). You shall supplement Your responses within a reasonable time if You

obtain or become aware of any further documents responsive to these requests.

        2.      Unless otherwise specified, all requests are without regard to date.

        3.      Unless otherwise indicated, the documents requested include all documents and

data in Your possession, custody, or control. Without limitation of the terms “possession, custody,

or control” as used in the preceding sentence, a document is in Your possession, custody, or control

if You have actual possession or custody or the right or practical ability to obtain the document or

a copy thereof upon demand from one or more of Your representatives, advisors, attorneys, or any

other person or public or private entity that has actual physical possession thereof.

        4.      As the term “possession” relates to email, the term includes, but is not limited to,

email contained in Your electronic email directories, including but not limited to: (a) “deleted”

emails which have not been permanently deleted, including all subdirectories irrespective of the

title of such subdirectories; (b) “sent” emails, including all subdirectories irrespective of the title

of such subdirectories; and (c) “received” emails, including all subdirectories irrespective of the

title of such subdirectories.

        5.      Documents shall be produced as they are kept in the usual course of business,

including producing any tabs, labels, or directories of files identifying the documents. All

documents shall be produced in their native format where available. The parties shall agree to a




                                                  5
       Case 1:15-cv-02739-LAP Document 199-1 Filed 11/13/20 Page 7 of 16




protocol to govern the procedure for the collection, review and production of electronically stored

information (“ESI”).

       6.       You must produce entire documents including attachments, enclosures, cover

letters, memoranda, and appendices. Documents not otherwise responsive to the requests are to

be produced if such documents are attached to, or enclosed with, any document that is responsive.

Examples of such documents include email attachments, routing slips, transmittal memoranda or

letters, comments, evaluations, or similar documents. In the case of email attachments, if either

the email or any of its attachments is responsive, produce the email and all corresponding

attachments. Documents attached to each other shall not be separated.

       7.       A document with handwritten, typewritten, or other recorded notes, editing marks,

etc., are not and shall not be deemed to be identical to one without such modifications, additions,

or deletions.

       8.       The term “original” includes the file copy or copies of any document if there is no

actual original copy.

       9.       Pursuant to Federal Rule of Civil Procedure 26(b)(5), if any document responsive

to a request below is withheld from production on the basis of any claim of privilege, You are

requested to provide a written statement identifying:

                   a. the nature of the privilege (including work product privilege) which is being
                      claimed;

                   b. the general subject matter of the document and a description of the file or
                      other location where it was found;

                   c. the type or general nature of the document (e.g., whether it is a letter,
                      memorandum, invoice, email, etc.) and the number of pages of which it
                      consists;

                   d. the date of the document;

                   e. the author(s) and recipient(s) of the document; and

                                                  6
       Case 1:15-cv-02739-LAP Document 199-1 Filed 11/13/20 Page 8 of 16




                   f. the request to which the document relates.

You are further requested to provide all portions of the requested documents that are not subject

to a claim of privilege or other reason for nonproduction by excising, redacting, or otherwise

protecting the portions for which a privilege or other reason for non-production is asserted.

       10.     Pursuant to Federal Rule of Civil Procedure 34(b)(2)(C), if You object to any

individual request, You must state whether any responsive materials are being withheld on the

basis of that objection, and You must specify the part of the request to which You are objecting

and produce all materials that are responsive to the remainder of the request.

       11.     In the event that You object to any request on the ground that it is overbroad or

unduly burdensome for any reason, respond to that request as narrowed to the least extent

necessary, in Your judgment, to render it not overbroad/unduly burdensome and state specifically

the extent to which You have narrowed that request for purposes of Your response and the factual

basis for Your conclusion.

       12.     In the event that any document responsive to any request once was but is no longer

in Your possession, custody, or control or has been lost, destroyed, discarded, or otherwise

disposed of, You are requested to identify such document as completely as possible, including

without limitation, the following information:

                   a. the nature of the document;

                   b. the person who prepared or authorized the document, and, if applicable, the
                      person to whom the document was sent;

                   c. the date on which the document was prepared or transmitted; and

                   d. what has happened to the document and where it or any copies of it may be
                      located, or if the document was lost or destroyed, the date on which the
                      document was lost or destroyed, and, if destroyed, the conditions of and the
                      reasons for such destruction and the persons requesting and performing the
                      destruction.



                                                 7
       Case 1:15-cv-02739-LAP Document 199-1 Filed 11/13/20 Page 9 of 16




       13.     Each request shall be construed independently, and no request shall be viewed as

limiting the scope of any other request.

       14.     Each document is to be produced along with all drafts, without abbreviation or

redaction.

       15.     If no documents are responsive to a particular request, You are to state that no

responsive documents exist. If You object to the scope or breadth of any of these requests, You

should identify, to the extent possible, those documents that You will produce notwithstanding the

objection.

       16.     You shall respond within thirty (30) days, in accordance with Federal Rule of Civil

Procedure 34(b)(2)(A).

                                   DOCUMENT REQUESTS

               1.      All documents and communication concerning any allegation contained in

the Complaint, including all documents referred to or quoted in the Complaint.

               2.      All documents and communication concerning any investigation by You

concerning any allegation in the Complaint.

               3.      All documents and communications concerning Your investment practices,

policies or procedures effective at any time since February 1, 2007, including all statements of

investment practices, policies or procedures prepared by or for any Plaintiff.

               4.      All documents and communications concerning any potential transaction of

YPF shares, including any documents concerning Your contemplating but not completing any

purchase, sale, exchange, acquisition, transfer or disposal of YPF shares.

               5.      Any and all documents or communications relating to any information that

You used or relied upon in purchasing, selling, owning, exchanging, trading or otherwise



                                                 8
      Case 1:15-cv-02739-LAP Document 199-1 Filed 11/13/20 Page 10 of 16




acquiring, transferring or disposing of YPF shares, including, but not limited to, advice received

by You concerning YPF from advisors, brokers, consultants or other third parties.

               6.      All documents and communications concerning Defendants, including

without limitation all reports, analyses or YPF prospectuses created, considered, reviewed,

obtained or otherwise received by You.

               7.      All documents and communications concerning the IPO, including, without

limitation, (i) documents relating to your allegation that “[i]n order to induce investors like

Petersen to purchase shares in that former state enterprise, Argentina and YPF promised that any

subsequent acquisitions of a controlling stake in the Company, explicitly including any

reacquisition of control by Argentina itself, would be conditioned on the acquirer making a tender

offer for all Class D shares of YPF at a predetermined price”; (ii) documents reflecting any analysis

of the YPF Prospectus and any other materials provided to potential investors in connection with

the IPO; and (iii) documents related to YPF’s periodic reporting requirements under U.S. securities

law referring or related to the IPO, and roadshow and other investor presentations. (See Petersen

Compl. ¶¶ 2, 16, 66, 84.)

               8.      All documents and communications regarding Your allegation that

“investors insisted on a compensated exit should Argentina once again obtain control of YPF.”

(See Petersen Compl. ¶ 15.)

               9.      All documents and communications concerning the YPF Bylaws, including,

but not limited to (i) any due diligence related to the YPF Bylaws; (ii) any analysis of Sections 7

and 28 of the YPF Bylaws; and (iii) all documents concerning Your reliance on the YPF Bylaws.

(See Petersen Compl. ¶¶ 2, 17-23.)




                                                 9
      Case 1:15-cv-02739-LAP Document 199-1 Filed 11/13/20 Page 11 of 16




               10.    All documents and communications concerning any YPF tender offer

conducted at any time.

               11.    All documents and communications concerning Your acquisition of YPF

shares (see Petersen Compl. ¶¶ 27-30), including, but not limited to, (i) all communications with

YPF representatives; (ii) all communications with Argentine government officials; (iii) all

communications with or among the Eskenazi Family concerning the acquisition of YPF shares;

(iv) all communications with Repsol concerning YPF; (v) documents reflecting Your due diligence

of YPF; and (vi) any financial modeling of the value of YPF shares.

               12.    All documents and communications concerning how Plaintiffs “financed

the purchase of [their] YPF shares,” including, but not limited to, all documents and

communications concerning the (i) Seller Credit Agreement, dated May 19, 2011, between

Petersen Energía Inversora, S.A.U. and Repsol; (ii) credit and loan agreements from February

2008, February 2010, and May 2011 between Petersen Energía Inversora, S.A.U. Petersen Energía,

S.A., Petersen Energía Pty Ltd., Petersen Inversiones Spain, S.A., and various financial

institutions; (iii) Shareholders’ Agreement (including without limitation documents and

communications concerning Sections 9 and 10 of that agreement); (iv) drafts of any of the

foregoing documents; and (v) the formation and operation of any entities by Petersen Energía

Inversora, S.A.U. Petersen Energía, S.A., Petersen Energía Pty Ltd., and Petersen Inversiones

Spain, S.A. to facilitate the financing of the Petersen Plaintiffs’ acquisition of YPF shares. (See

Petersen Compl. ¶¶ 27-30.)

               13.    All documents and communications concerning the payment of YPF

dividends, including, but not limited to, (i) accounting records reflecting Your receipt of YPF

dividends; (ii) policies, practices or correspondence regarding YPF’s payment of dividends; (iii)



                                                10
       Case 1:15-cv-02739-LAP Document 199-1 Filed 11/13/20 Page 12 of 16




agreements and announcements regarding YPF dividends and (iv) any analysis or financial

modeling of YPF’s dividend practices and policies. (See Petersen Compl. ¶ 31.)

               14.    All documents and communications concerning meetings of YPF’s Board

of Directors from January 1, 2007 to December 31, 2012, including, but not limited to,

presentations or other materials distributed at those meetings and all communications concerning

those meetings. (See Petersen Compl. ¶ 39.)

               15.     All documents and communications concerning Your allegation that

“Argentina took steps to reacquire control of YPF,” including, but not limited to, documents and

communications concerning (i) any potential nationalization, expropriation or intervention of

YPF; (ii) the Intervention of YPF; (iii) the Expropriation of YPF; and (iv) the actions of the

Intervenor in 2012. (See Petersen Compl. ¶¶ 35-40.)

               16.    All documents and communications concerning Your allegation that

“Argentina engaged in an intentional campaign to devalue YPF’s Class D shares,” including, but

not limited to, analysis of reports and articles by investment banks, rating agencies, and

newspapers. (See Petersen Compl. ¶¶ 32-33.)

               17.    All documents and communications concerning Your participation in the

management and/or oversight of YPF, including without limitation the investments in the

expansion of production, the exploration of Vaca Muerta, YPF’s reserves and YPF’s drilling

activities.

               18.    All documents and communications concerning Your understanding and

analysis of YPF’s oil production levels, oil production and import activities, and oil exploration

and development activities, including the drilling of new wells from 1999 to 2012.




                                               11
       Case 1:15-cv-02739-LAP Document 199-1 Filed 11/13/20 Page 13 of 16




               19.     All documents and communications concerning the June 4, 2012 YPF

shareholder meeting, including, without limitation, (i) Your attendance or votes at the June 4, 2012

YPF shareholder meeting; (ii) communications with Repsol about the June 4, 2012 YPF

shareholder meeting; and (iii) your exercise or failure to exercise, any rights, remedies, or

obligations vested to You or in You pursuant to the YPF Bylaws or Argentine law and/or any

efforts to remedy any breaches of the YPF Bylaws You contend took place on or around that

meeting.

               20.     All documents and communications with Repsol concerning the

Expropriation and Intervention of YPF. (See Petersen Compl. ¶¶ 40, 48.)

               21.     All documents and communications concerning your exercise, or failure to

exercise, any rights, remedies, or obligations vested to You or by You pursuant to any agreement

with Repsol concerning YPF.

               22.     All documents and communications concerning Your allegation that the

Republic “caused the price of YPF’s shares to drop precipitously.” (See Petersen Compl. ¶¶ 6,

62.)

               23.     All documents and communications concerning Your April 8, 2015 demand

under the 1991 Argentina-Spain Bilateral Investment Treaty.

               24.     All documents and communications concerning Repsol’s litigation in

connection with the expropriation of YPF shares by the Republic (Repsol YPF, S.A. v. Republic of

Argentina, No. 12-CV-3877 (TPG) or Repsol v. The Bank of New York Mellon and YPF S.A., No.

652653).




                                                12
        Case 1:15-cv-02739-LAP Document 199-1 Filed 11/13/20 Page 14 of 16




               25.    All documents and communications concerning any analysis by You as to

whether to pursue remedies available under Argentine law for the alleged breaches asserted in this

Action.

               26.    All documents and communications concerning Your ownership interest in

YPF that You prepared, produced, or provided, such as “Petersen’s SEC Form 13-D filings on

YPF’s shares,” to any regulatory body or government agency, including, but not limited to, the

U.S. Securities Exchange Commission and Argentine National Securities Commission, and any

Argentine court, including, without limitation, Argentine criminal courts. (See Petersen Compl.

¶ 4.)

               27.    All documents and communications concerning Petersen filing for

bankruptcy protection in Spain in July 2012, including, but not limited to, all documents and

communications concerning (i) the bankruptcy proceedings and the court-appointed receiver; (ii)

the liquidation plan approved by the Spanish bankruptcy court in November 2014; (iii) and all

documents produced by You to the Spanish bankruptcy court in the bankruptcy proceedings. (See

Petersen Compl. ¶ 46.)

               28.    All documents and communications concerning any event of default on

Your loan obligations to Repsol, the Bank of New York Mellon, and any other third party,

including without limitation (i) communications between You and Repsol regarding Your event

of default; (ii) communications between You and YPF regarding Your event of default; (iii)

communications between You and the Bank of New York Mellon regarding Your event of default;

(iv) communications between You and any party or third-party regarding Your event of default;

(v) internal communications regarding Your event of default; and (vi) any press release or public

communication concerning Your event of default. (See Petersen Compl. ¶ 6.)



                                               13
      Case 1:15-cv-02739-LAP Document 199-1 Filed 11/13/20 Page 15 of 16




                29.    All documents and communications concerning financing provided by

Burford Capital LLC and financing of the above-captioned Action, including, but not limited to,

documents and communications concerning the Claim Prosecution Agreement dated March 4,

2015 entered into between Petersen and Prospect Investments LLC and the Pledge Agreement

dated March 4, 2015 entered into between Petersen (by its liquidator) and Prospect Investments

LLC, and all documents and communications with or concerning Burford Capital LLC, Prospect

Investments LLC, and Christopher Bogart between January 1, 2012 and the present. (See Petersen

Compl. ¶ 47.)

                30.    All documents and communications concerning Your attempts to sell,

assign, or finance Your claims in the above-captioned Action.

                31.    All documents and communications concerning Your sale or disposition of

YPF shares.

                32.    Documents and communications sufficient to show Your ownership

structure from January 1, 2007 to April 30, 2015.

                33.    All documents and communications concerning Your alleged damages

claimed in this Action, including documents concerning the causation of damages, the amount of

damages suffered and any method or formula that You propose to use to calculate damages,

including, without limitation, all internal analyses and representations to third parties about the

value of any potential recovery in this Action.




                                                  14
         Case 1:15-cv-02739-LAP Document 199-1 Filed 11/13/20 Page 16 of 16



Dated:     July 28, 2020


 /s/ Robert J. Giuffra, Jr.                           /s/ Michael A. Paskin
 Robert J. Giuffra, Jr.                               Michael A. Paskin
 Sergio J. Galvis                                     Damaris Hernández
 Joseph E. Neuhaus                                    Cravath, Swaine & Moore LLP
 Thomas C. White                                      825 Eighth Avenue
 Elizabeth A. Cassady                                 New York, NY 10019-7475
 Sullivan & Cromwell LLP
 125 Broad Street                                     Counsel for YPF S.A.
 New York, NY 10004-2498

Counsel for The Republic of Argentina




                                     CERTIFICATE OF SERVICE

                I hereby certify that on July 28, 2020, I caused the foregoing to be served via email

and USPS certified mail on all counsel of record in the above-captioned action.


                                              /s/ Robert J. Giuffra, Jr.
                                              Robert J. Giuffra, Jr.
                                              Sergio J. Galvis
                                              Joseph E. Neuhaus
                                              Thomas C. White
                                              Elizabeth A. Cassady
                                              Sullivan & Cromwell LLP
                                              125 Broad Street
                                              New York, NY 10004
                                              Telephone:     (212) 558-4000
                                              Facsimile:     (212) 558-3588

                                              Counsel for The Argentine Republic




                                                 15
